DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This action is in response to the remarks filed on 6/7/2022. The amendments filed on 6/7/2022 have been entered. Accordingly, claims 14, 16-19 and 21-46 remain pending, claims 1-13, 15 and 20 are cancelled.
The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out have been withdrawn in light of the applicant’s amendments to the claims.

Claim Objections
Claim 14 is objected to because of the following informalities:
The claim recites the limitation of “plurality of printed light emitting diodes suspended and dispersed in a liquid or gel so as to form a diode ink that is printed between the first and second flexible conductive layers” that includes the phrase “so as to” which the limitation following the phrase may be construed as not a positive recitation. In an effort to provide compact prosecution and to ensure the positive recitation, it is suggested to replace “so as to” with more positive phrases like “wherein” (or etc.).
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 14, 16-19 and 21-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Samuel et al (US 20110034972, 2011-02-10, submitted via IDS), (hereinafter “Samuel”) in view of Rogers et al (WO 2011112931, 2011-09-15), (hereinafter “Rogers”) and Ray et al (US20100065863A1).
Regarding the claim 14, Samuel teaches a system for providing light to a skin surface (“device for use in a therapeutic and/or cosmetic treatment, the device comprises an organic light-emitting” abst), comprising: 
a flexible device having a layered structure and comprising a flexible substrate that supports a flexible light emitter layer (“the device is flexible so as to be capable of being formed into any of a number of possible different configurations” [0015]; “flexible components (including the substrate” [0019]), 
a first flexible conductive layer and a second flexible conductive layer (“layer of the conducting polymer PEDOT/PSS” [0020]), wherein at least one of the first and second flexible conductive layers is transparent (“glass substrate (11 and 12) coated with a layer 13 of the conducting polymer poly(3,4-ethylenedioxyhiophene) doped with polystyrenesulphonate” [0043]), 
wherein the flexible light emitter layer is electrically coupled to the first and second flexible conductive layers (see fig.1 and 6 as well as the associated pars.), 
wherein the flexible light emitter layer, wherein the device has a surface configured to face the skin surface (“the device is flexible so as to be capable of being formed into any of a number of possible different configurations” [0015]), and 
wherein the flexible light emitter layer is configured to emit pulsed light when driven by a power source connected to the first and second flexible conductive layers so as to provide a light emission to the skin surface (“light source may be extensive to provide uniform irradiation of the area to be treated and may be pulsed”  abst.; “pulsing and/or other aspects of device function such as duration of exposure(s) of the area to be treated and the intensity of emitted light” [0023]; “light-output of such pulsed devices [periods 20, 200, 2000 ms] are shown in FIG. 7. Pulsed operation with a period of 20 s, 200 s and 2000 s was also demonstrated and longer periods” [0055]); and 
a controller configured to control the flexible device to achieve a desired physiological effect by adjusting one or more of a wavelength of the pulsed light, a modulation frequency of the pulsed light, a duty factor of the pulsed light, or a dose of the pulsed light (“control other aspects of device function such as duration of exposure(s) of the area to be treated and the intensity of emitted light” [0032]; “emit light in the wavelength range of 300-900 nm” [0011]).

Samuel does not point out the specifics of the plurality of printed light emitting diodes suspended and dispersed in a liquid or gel so as to form a diode ink that is printed between the first and second flexible conductive layers.
However, in the same field of endeavor, Rogers teaches variety of platforms are available for printing structures on device substrates and device components supported by device substrates, including nanostructures, microstructures, flexible electronics, and a variety of other patterned structures [0007]. A flexible or stretchable LED array…an optical element comprises a lithographically patterned structure, for example patterned by a conventional lithographic method known in the art of microfabrication. In a specific embodiment, an optical element comprises a structure patterned by nano-imprint lithography [0063]. The LED array is assembled by transfer printing [0069]. Figure 16c provides an optical image of an array of μ-ILEDs transfer-printed on the fingertip region of a vinyl glove [0101].
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with printed light emitting diodes as taught by Rogers because the flexible or stretchable electronic circuit to the biological environment to an amount which does not adversely affect the tissue and/or biological environment ([0008] of Rogers).

Above noted combination does not point out the specifics of the diodes suspended and dispersed in a liquid or gel so as to form a diode ink that is printed between the first and second flexible conductive layers.
However, in the same field of endeavor, Ray teaches invention provides a lighting device comprised of light emitting diodes (LEDs) created through a printing process, using a semiconductor or other substrate particle ink or suspension and using a lens particle ink or suspension.  The apparatus comprises a base; at least one first conductor; a plurality of diodes coupled to the at least one first conductor; at least one second conductor coupled to the plurality of diodes; and a plurality of lenses suspended in a polymer deposited or attached over the diodes. The lenses and the suspending polymer have different indices of refraction. (abst). The plurality of substrate particles 120 also may be comprised of any type of organic or inorganic compound or polymer utilized for light emission or energy absorption (photovoltaics), such as the various polymers and compounds utilized for light emitting diodes (“OLEDs”), phosphorescent OLEDs (“PHOLEDs”), polymer light emitting diodes (“PLEDs”), light emitting polymers (“LEPs”) [0138].
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with the diodes suspended and dispersed in a liquid or gel so as to form a diode ink that is printed between the first and second flexible conductive layers as taught by Ray because due to complexities, and among other reasons, material and manufacturing costs for LED-based devices has remained too high for widespread adoption. As a consequence, a need remains for light emitting and/or photovoltaic apparatuses which are designed to be less expensive, in terms of incorporated components and in terms of ease of manufacture. A need also remains for methods to manufacture such light emitting or photovoltaic devices using less expensive and more robust processes, to thereby produce LED-based lighting devices and photovoltaic panels which therefore may be available for widespread use and adoption by consumers and businesses ([0013] of Ray).

Regarding the claim 16, Samuel teaches the flexible device has a thickness of 0.1 mm to 3 mm [0047].

Regarding the claim 17, Samuel teaches flexible device is configured to deliver the light at a plurality of wavelengths (“emit light in the wavelength range of 300-900 nm” [0011]).

Regarding the claims 18 and 19, Samuel teaches the flexible device further comprises a gel pad layer [0022].

Regarding the claim 21, the combination above teaches all the claimed limitations except for comprising at least one sensor, wherein the controller is electrically coupled to the flexible device and the sensor, wherein the controller is configured to receive sensor data from the sensor and dynamically control the flexible device in response to the received sensor data.
However, in the same field of endeavor, Rogers teaches comprising at least one sensor, wherein the controller is electrically coupled to the flexible device and the sensor, wherein the controller is configured to receive sensor data from the sensor and dynamically control the flexible device in response to the received sensor data (“a controller in electrical communication with the flexible or stretchable electronic circuit” [0011]; “a controller receives information corresponding to an intensity of electromagnetic radiation received by a photodetector and provides to an electronic circuit a current or voltage having a magnitude derived from the intensity of the electromagnetic radiation received by the photodetector. In one embodiment, a controller receives information corresponding to an intensity of electromagnetic radiation received by a photodetector and provides to an electronic circuit a current or voltage that actuates at least a portion of an electronic circuit, for example a light emitting diode or a microelectromechanical device.” [0023]).
 It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with control functions as taught by Rogers because the flexible or stretchable electronic circuit to the biological environment to an amount which does not adversely affect the tissue and/or biological environment ([0008] of Rogers).

Regarding the claim 22, the combination above teaches all the claimed limitations except for the sensor is selected from the group consisting of impedance measurement sensors, RFID sensors, digital signature sensors, temperature sensors, light emission spectrum sensors, pressure sensors, light intensity sensors, infrared temperature sensors, electrical impedance sensors, ultrasonic transmitters and receivers, skin hydration sensors, skin sebum level sensors, skin melanin content sensors, skin elasticity sensors, skin pH sensors, skin color sensors, skin glossiness sensors, skin friction sensors, and skin fluorescence sensors.
However, in the same field of endeavor, Rogers teaches the sensor is selected from the group consisting of impedance measurement sensors, RFID sensors, digital signature sensors, temperature sensors, light emission spectrum sensors, pressure sensors, light intensity sensors, infrared temperature sensors, electrical impedance sensors, ultrasonic transmitters and receivers, skin hydration sensors, skin sebum level sensors, skin melanin content sensors, skin elasticity sensors, skin pH sensors, skin color sensors, skin glossiness sensors, skin friction sensors, and skin fluorescence sensors (“such as one or more thermal sensors (e.g., thermocouple, thermistor, etc.), optical sensors (e.g., photodetector or photodetector array), or electronic sensors (e.g., measurement of current or voltage),” [0022]).
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with sensors as taught by Rogers because the flexible or stretchable electronic circuit to the biological environment to an amount which does not adversely affect the tissue and/or biological environment ([0008] of Rogers).

Regarding the claim 23, the combination above teaches all the claimed limitations except for a communication module and an external control device, wherein the communication module is electrically coupled to the controller and enables wired or wireless communication with the external control device, wherein the external control device is configured to use the sensor data to (i) control the dose of light produced by the device or (ii) provide at least one treatment recommendation.
However, in the same field of endeavor, Rogers teaches a communication module and an external control device, wherein the communication module is electrically coupled to the controller and enables wired or wireless communication with the external control device, wherein the external control device is configured to use the sensor data to (i) control the dose of light produced by the device or (ii) provide at least one treatment recommendation (“a controller in electrical communication with the flexible or stretchable electronic circuit” [0011]; “a controller receives information corresponding to an intensity of electromagnetic radiation received by a photodetector and provides to an electronic circuit a current or voltage having a magnitude derived from the intensity of the electromagnetic radiation received by the photodetector. In one embodiment, a controller receives information corresponding to an intensity of electromagnetic radiation received by a photodetector and provides to an electronic circuit a current or voltage that actuates at least a portion of an electronic circuit, for example a light emitting diode or a microelectromechanical device.” [0023]).
 It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with control functions as taught by Rogers because the flexible or stretchable electronic circuit to the biological environment to an amount which does not adversely affect the tissue and/or biological environment ([0008] of Rogers).

Regarding the claim 24, Samuel teaches a plurality of the flexible devices arranged in an array and held in proximity to each other by a flexible material (see fig. 1).
Regarding the claim 25, the combination above teaches all the claimed limitations except for the controller comprises a main controller and a plurality of individual controllers each of which is electrically coupled to one of the flexible devices in the array, wherein the main controller is configured to control the flexible devices through the individual controllers so as to deliver a desired sequence of light at a plurality of wavelengths and optionally at a plurality of modulation frequencies. 
However, in the same field of endeavor, Rogers teaches the controller comprises a main controller and a plurality of individual controllers each of which is electrically coupled to one of the flexible devices in the array, wherein the main controller is configured to control the flexible devices through the individual controllers so as to deliver a desired sequence of light at a plurality of wavelengths and optionally at a plurality of modulation frequencies (“a controller in electrical communication with the flexible or stretchable electronic circuit” [0011]; “a controller receives information corresponding to an intensity of electromagnetic radiation received by a photodetector and provides to an electronic circuit a current or voltage having a magnitude derived from the intensity of the electromagnetic radiation received by the photodetector. In one embodiment, a controller receives information corresponding to an intensity of electromagnetic radiation received by a photodetector and provides to an electronic circuit a current or voltage that actuates at least a portion of an electronic circuit, for example a light emitting diode or a microelectromechanical device.” [0023]).
 It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with control functions as taught by Rogers because the flexible or stretchable electronic circuit to the biological environment to an amount which does not adversely affect the tissue and/or biological environment ([0008] of Rogers).

Regarding the claims 26 and 27, the combination above teaches all the claimed limitations except for flexible device further comprises an electrical stimulation layer configured to provide electrical stimulation to the skin surface, wherein the controller is configured to independently control the electrical stimulation layer by adjusting one or more of an activation or deactivation of the electrical stimulation layer, a voltage, a current, or a treatment time for the electrical stimulation layer.
However, in the same field of endeavor, Rogers teaches flexible device further comprises an electrical stimulation layer configured to provide electrical stimulation to the skin surface, wherein the controller is configured to independently control the electrical stimulation layer by adjusting one or more of an activation or deactivation of the electrical stimulation layer, a voltage, a current, or a treatment time for the electrical stimulation layer (“emitting electromagnetic radiation or converting electromagnetic radiation into electrical energy” [0146]; [0212]; “Sensors in some embodiments function to transduce a biological signal into an electrical signal, optical signal, wireless signal, acoustic signal, etc. Useful sensing elements include, but are not limited to electrode elements, chemical or biological sensor elements, pH sensors, optical sensors, photodiodes, temperature sensors, capacitive sensors strain sensors, acceleration sensors, movement sensors, displacement sensors, pressure sensors, acoustic sensors or combinations of these.” [0213]; “first array and (2) one or more films 613 comprising an electrically conductive material, wherein at least a portion of the one or more films 613 is supported by the first surface, and wherein at least a portion of the one or more of the films 613 comprise the electrically conducting material is spatially aligned with each of the features 612 of the first surface” [0259]).
 It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with control functions as taught by Rogers because the flexible or stretchable electronic circuit to the biological environment to an amount which does not adversely affect the tissue and/or biological environment ([0008] of Rogers).

Regarding the claim 28, the combination above teaches all the claimed limitations except for the electrical stimulation layer is configured to iontophoretically deliver a charged therapeutic or cosmetic composition through the skin surface.
However, in the same field of endeavor, Rogers teaches the electrical stimulation layer is configured to iontophoretically deliver a charged therapeutic or cosmetic composition through the skin surface (“a controller in electrical communication with the flexible or stretchable electronic circuit” [0011]; “a controller receives information corresponding to an intensity of electromagnetic radiation received by a photodetector and provides to an electronic circuit a current or voltage having a magnitude derived from the intensity of the electromagnetic radiation received by the photodetector. In one embodiment, a controller receives information corresponding to an intensity of electromagnetic radiation received by a photodetector and provides to an electronic circuit a current or voltage that actuates at least a portion of an electronic circuit, for example a light emitting diode or a microelectromechanical device.” [0023]).
 It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with control functions as taught by Rogers because the flexible or stretchable electronic circuit to the biological environment to an amount which does not adversely affect the tissue and/or biological environment ([0008] of Rogers).

Claims 29-30, 32, 34 and 36-46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Samuel in view of Rogers and Ray as applied to claim 14 and further in view of Malak (US 20050137656, 2005-06-23, submitted via IDS), (hereinafter “Malak”).
Regarding the claim 29, modified combination above teach all the claimed limitations except for the flexible ultrasound layer.
However, in the same field of endeavor, Malak teaches acoustic-optical therapy devices and methods for therapeutical purposes that provide a combination of ultrasound energy and optical pulsed energy (abst). FIG. 3. A flexible body wrap comprises of an ultrasound generator source 3, an optical source/laser 4, optical fibers/light guide 5, a flexible material substrate 1, and an electrical source 6. The ultrasound generator/source 3 and optical source/laser 4 are coupled with optical fibers/light guides 5. Optical fibers/light guides 5 deliver the ultrasound and light to the flexible substrate 1 [0031].
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with flexible ultrasound layer as taught by Malak because it helps reduce pain and suffering due to the medical conditions ([0013] of Malak).

Regarding the claim 30, modified combination above teach all the claimed limitations except for deliver the ultrasound in a pulsed mode.
However, in the same field of endeavor, Malak teaches acoustic-optical therapy devices and methods for therapeutical purposes that provide a combination of ultrasound energy and optical pulsed energy (abst). a three-second ultrasound pulse [0024]. FIG. 3. A flexible body wrap comprises of an ultrasound generator source 3, an optical source/laser 4, optical fibers/light guide 5, a flexible material substrate 1, and an electrical source 6. The ultrasound generator/source 3 and optical source/laser 4 are coupled with optical fibers/light guides 5. Optical fibers/light guides 5 deliver the ultrasound and light to the flexible substrate 1 [0031].
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with ultrasound pulse as taught by Malak because it helps reduce pain and suffering due to the medical conditions ([0013] of Malak).

Regarding the claim 32, Samuel teaches the flexible device has a thickness of 0.1 mm to 3 mm [0047].

Regarding the claim 34, modified combination above teaches all the claimed limitations except for ultrasound emitter layer is configured to produce one or both of low frequency ultrasound at a frequency in the range of 2 kHz to 500 kHz and high frequency ultrasound at a frequency in the range of 500 kHz to 20 MHz.
However, in the same field of endeavor, Malak teaches acoustic-optical therapy devices and methods for therapeutical purposes that provide a combination of ultrasound energy and optical pulsed energy (abst). Ultrasound emitter layer is configured to produce one or both of low frequency ultrasound at a frequency in the range of 2 kHz to 500 kHz and high frequency ultrasound at a frequency in the range of 500 kHz to 20 MHz (“acoustic transducer generates ultrasound at frequencies within the range of 1 Hz to 1000 MHz” claim 10 of Malak).
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with ultrasound pulse frequencies as taught by Malak because it helps reduce pain and suffering due to the medical conditions ([0013] of Malak).

Regarding the claim 36, modified combination above teaches all the claimed limitations except for activation and deactivation of the ultrasound emitter layer, an ultrasound treatment time, an ultrasound frequency, or an ultrasound modulation frequency.
However, in the same field of endeavor, Malak teaches acoustic-optical therapy devices and methods for therapeutical purposes that provide a combination of ultrasound energy and optical pulsed energy (abst). a three-second ultrasound pulse [0024]. FIG. 3. A flexible body wrap comprises of an ultrasound generator source 3, an optical source/laser 4, optical fibers/light guide 5, a flexible material substrate 1, and an electrical source 6. The ultrasound generator/source 3 and optical source/laser 4 are coupled with optical fibers/light guides 5. Optical fibers/light guides 5 deliver the ultrasound and light to the flexible substrate 1 [0031].
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with ultrasound pulse as taught by Malak because it helps reduce pain and suffering due to the medical conditions ([0013] of Malak).

Regarding the claim 37, modified combination teaches all the claimed limitations except for comprising at least one sensor, wherein the controller is electrically coupled to the flexible device and the sensor, wherein the controller is configured to receive sensor data from the sensor and dynamically control the flexible device in response to the received sensor data.
Further, Rogers teaches comprising at least one sensor, wherein the controller is electrically coupled to the flexible device and the sensor, wherein the controller is configured to receive sensor data from the sensor and dynamically control the flexible device in response to the received sensor data (“a controller in electrical communication with the flexible or stretchable electronic circuit” [0011]; “a controller receives information corresponding to an intensity of electromagnetic radiation received by a photodetector and provides to an electronic circuit a current or voltage having a magnitude derived from the intensity of the electromagnetic radiation received by the photodetector. In one embodiment, a controller receives information corresponding to an intensity of electromagnetic radiation received by a photodetector and provides to an electronic circuit a current or voltage that actuates at least a portion of an electronic circuit, for example a light emitting diode or a microelectromechanical device.” [0023]).
 It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with control functions as taught by Rogers because the flexible or stretchable electronic circuit to the biological environment to an amount which does not adversely affect the tissue and/or biological environment ([0008] of Rogers).

Regarding the claim 38, modified combination above teaches all the claimed limitations except for the sensor is selected from the group consisting of impedance measurement sensors, RFID sensors, digital signature sensors, temperature sensors, light emission spectrum sensors, pressure sensors, light intensity sensors, infrared temperature sensors, electrical impedance sensors, ultrasonic transmitters and receivers, skin hydration sensors, skin sebum level sensors, skin melanin content sensors, skin elasticity sensors, skin pH sensors, skin color sensors, skin glossiness sensors, skin friction sensors, and skin fluorescence sensors.
However, in the same field of endeavor, Rogers teaches the sensor is selected from the group consisting of impedance measurement sensors, RFID sensors, digital signature sensors, temperature sensors, light emission spectrum sensors, pressure sensors, light intensity sensors, infrared temperature sensors, electrical impedance sensors, ultrasonic transmitters and receivers, skin hydration sensors, skin sebum level sensors, skin melanin content sensors, skin elasticity sensors, skin pH sensors, skin color sensors, skin glossiness sensors, skin friction sensors, and skin fluorescence sensors (“such as one or more thermal sensors (e.g., thermocouple, thermistor, etc.), optical sensors (e.g., photodetector or photodetector array), or electronic sensors (e.g., measurement of current or voltage),” [0022]).
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with sensors as taught by Rogers because the flexible or stretchable electronic circuit to the biological environment to an amount which does not adversely affect the tissue and/or biological environment ([0008] of Rogers).

Regarding the claim 39, modified combination above teaches all the claimed limitations except for control the dose of ultrasound produced by the device.
However, in the same field of endeavor, Malak teaches acoustic-optical therapy devices and methods for therapeutical purposes that provide a combination of ultrasound energy and optical pulsed energy (abst). A three-second ultrasound pulse [0024]. FIG. 3. A flexible body wrap comprises of an ultrasound generator source 3, an optical source/laser 4, optical fibers/light guide 5, a flexible material substrate 1, and an electrical source 6. The ultrasound generator/source 3 and optical source/laser 4 are coupled with optical fibers/light guides 5. Optical fibers/light guides 5 deliver the ultrasound and light to the flexible substrate 1 [0031].
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with ultrasound pulse as taught by Malak because it helps reduce pain and suffering due to the medical conditions ([0013] of Malak).
Regarding the claims 40 and 41, modified combination teaches all the claimed limitations except for flexible device further comprises an electrical stimulation layer configured to provide electrical stimulation to the skin surface, wherein the controller is configured to independently control the electrical stimulation layer by adjusting one or more of an activation or deactivation of the electrical stimulation layer, a voltage, a current, or a treatment time for the electrical stimulation layer.
However, in the same field of endeavor, Rogers teaches flexible device further comprises an electrical stimulation layer configured to provide electrical stimulation to the skin surface, wherein the controller is configured to independently control the electrical stimulation layer by adjusting one or more of an activation or deactivation of the electrical stimulation layer, a voltage, a current, or a treatment time for the electrical stimulation layer (“emitting electromagnetic radiation or converting electromagnetic radiation into electrical energy” [0146]; [0212]; “Sensors in some embodiments function to transduce a biological signal into an electrical signal, optical signal, wireless signal, acoustic signal, etc. Useful sensing elements include, but are not limited to electrode elements, chemical or biological sensor elements, pH sensors, optical sensors, photodiodes, temperature sensors, capacitive sensors strain sensors, acceleration sensors, movement sensors, displacement sensors, pressure sensors, acoustic sensors or combinations of these.” [0213]; “first array and (2) one or more films 613 comprising an electrically conductive material, wherein at least a portion of the one or more films 613 is supported by the first surface, and wherein at least a portion of the one or more of the films 613 comprise the electrically conducting material is spatially aligned with each of the features 612 of the first surface” [0259]).
 It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with control functions as taught by Rogers because the flexible or stretchable electronic circuit to the biological environment to an amount which does not adversely affect the tissue and/or biological environment ([0008] of Rogers).

Regarding the claim 42, modified combination teaches all the claimed limitations except for the electrical stimulation layer is configured to iontophoretically deliver a charged therapeutic or cosmetic composition through the skin surface.
However, in the same field of endeavor, Rogers teaches the electrical stimulation layer is configured to iontophoretically deliver a charged therapeutic or cosmetic composition through the skin surface (“a controller in electrical communication with the flexible or stretchable electronic circuit” [0011]; “a controller receives information corresponding to an intensity of electromagnetic radiation received by a photodetector and provides to an electronic circuit a current or voltage having a magnitude derived from the intensity of the electromagnetic radiation received by the photodetector. In one embodiment, a controller receives information corresponding to an intensity of electromagnetic radiation received by a photodetector and provides to an electronic circuit a current or voltage that actuates at least a portion of an electronic circuit, for example a light emitting diode or a microelectromechanical device.” [0023]).
 It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with control functions as taught by Rogers because the flexible or stretchable electronic circuit to the biological environment to an amount which does not adversely affect the tissue and/or biological environment ([0008] of Rogers).

Regarding the claim 43 and 44, modified combination teaches all the claimed limitations except for ultrasound field is configured to cause transdermal transport of the therapeutic or cosmetic composition through the skin surface.
However, in the same field of endeavor, Malak teaches acoustic-optical therapy devices and methods for therapeutical purposes that provide a combination of ultrasound energy and optical pulsed energy (abst). a three-second ultrasound pulse [0024]. FIG. 3. A flexible body wrap comprises of an ultrasound generator source 3, an optical source/laser 4, optical fibers/light guide 5, a flexible material substrate 1, and an electrical source 6. The ultrasound generator/source 3 and optical source/laser 4 are coupled with optical fibers/light guides 5. Optical fibers/light guides 5 deliver the ultrasound and light to the flexible substrate 1 [0031]. ultrasound and pulsed light which irradiate a targeted body region for purposes of a massage, tissue regeneration, nerve regeneration, hearing loss treatment, hair growth, skin treatment, removing tattoo, skin tanning, biostimulation, chemical decontamination, hygiene, drug delivery, treating bacterial infection, treating viral infection, treating sinus symptoms, treating pain, treating inflammation, wound healing [0039].
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with ultrasound pulse as taught by Malak because it helps reduce pain and suffering due to the medical conditions ([0013] of Malak).
Regarding the claim 45, modified combination teaches all the claimed limitations except for a gel pad layer that contains the therapeutic or cosmetic composition.
However, in the same field of endeavor, Malak teaches acoustic-optical therapy devices and methods for therapeutical purposes that provide a combination of ultrasound energy and optical pulsed energy (abst). a three-second ultrasound pulse [0024]. FIG. 3. A flexible body wrap comprises of an ultrasound generator source 3, an optical source/laser 4, optical fibers/light guide 5, a flexible material substrate 1, and an electrical source 6. The ultrasound generator/source 3 and optical source/laser 4 are coupled with optical fibers/light guides 5. Optical fibers/light guides 5 deliver the ultrasound and light to the flexible substrate 1 [0031]. ultrasound and pulsed light which irradiate a targeted body region for purposes of a massage, tissue regeneration, nerve regeneration, hearing loss treatment, hair growth, skin treatment, removing tattoo, skin tanning, biostimulation, chemical decontamination, hygiene, drug delivery, treating bacterial infection, treating viral infection, treating sinus symptoms, treating pain, treating inflammation, wound healing [0039]. Medium is air, water, spray, optical fiber, light guide, organic material, inorganic material, polymer, gel, ointment, mineral oil, paraffin, wax, organic oil, targeted body (claim 13).
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with ultrasound pulse as taught by Malak because it helps reduce pain and suffering due to the medical conditions ([0013] of Malak).

Regarding the claim 46, modified combination teaches all the claimed limitations except for the therapeutic or cosmetic composition includes one or more of low or high molecular weight hyaluronic acid, ascorbic acid (vitamin C) or alpha-tocopherol (vitamin E) or their derivatives or their pharmaceutically acceptable salts and esters, an anti-glycation agent, an anti-acne agent, an anti-rosacea agent, an antioxidant, a hormone, an anti-aging agent, a depigmentation agent, a plant extract, an antibiotic, an antifungal drug, an antimicrobial, an antipsoriatic drug, an anti-inflammatory agent, a wound healing enhancing agent, a scar reducing agent, an analgesic agent, a hair growth enhancing agent, a hair growth retarding agent, a drug to treat coronary artery diseases, an anticancer agent, a neurologic medication, or a medication for cessation of chemical addictions.
However, in the same field of endeavor, Malak teaches acoustic-optical therapy devices and methods for therapeutical purposes that provide a combination of ultrasound energy and optical pulsed energy (abst). a three-second ultrasound pulse [0024]. FIG. 3. A flexible body wrap comprises of an ultrasound generator source 3, an optical source/laser 4, optical fibers/light guide 5, a flexible material substrate 1, and an electrical source 6. The ultrasound generator/source 3 and optical source/laser 4 are coupled with optical fibers/light guides 5. Optical fibers/light guides 5 deliver the ultrasound and light to the flexible substrate 1 [0031]. ultrasound and pulsed light which irradiate a targeted body region for purposes of a massage, tissue regeneration, nerve regeneration, hearing loss treatment, hair growth, skin treatment, removing tattoo, skin tanning, biostimulation, chemical decontamination, hygiene, drug delivery, treating bacterial infection, treating viral infection, treating sinus symptoms, treating pain, treating inflammation, wound healing [0039].
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with ultrasound pulse as taught by Malak because it helps reduce pain and suffering due to the medical conditions ([0013] of Malak).

Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Samuel in view of Rogers, Ray and Malak as applied to claim 14 and 29, and further in view of Danz et al (US 20030023270, 2003-01-30, submitted via IDS), (hereinafter “Danz”).
Regarding the claim 31, modified combination as noted above teach all the claimed limitations except for ultrasonic transducer layer comprising the piezoelectric coating.
However, in the same field of endeavor, Danz teaches a physically active patch having a planar substrate which is provided on one side with an adhesive layer, a first electrode being arranged, at least in regions, on the side of the substrate remote from the adhesive layer, then above said electrode, at least in regions, a layer formed from a piezoelectric, quasi-piezoelectric and/or electro-strictive polymer material.
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with piezoelectric coating as taught by Danz because it provides great advantage not only in the case of afflictions and illness which have already occurred but they also find positive application in prophylactic health care and in increasing the fitness of the body ([0011] of Danz).

Claim 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Samuel in view of Rogers, Ray and Malak as applied to claim 14 and 29, and further in view of Luebcke (US 20080051680, February 28, 2008, submitted via IDS), (hereinafter “Luebcke”).
Regarding the claim 33, modified combination teaches all the claimed limitations except for having abeam non-uniformity ratio of 3 or lower across the surface of the device.
Regarding the claim 33, modified combination as noted above teach all the claimed limitations except for producing ultrasound having a beam non- uniformity ratio of 3 or lower.
However, in the same field of endeavor, Luebcke teaches apparatus for treatment of dermatological conditions (title). Ultrasound delivery apparatus comprises flexible arrays of transducers (abst). The effectiveness of ultrasound (US), or sonophoresis for delivery of molecules to the skin has effective beam radiating non-uniformity ratio of <6 [0141].
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with producing light with beam non-uniformity ratio is less than 6 as taught by Luebcke because beam no-uniformity play a vital role in the delivery of molecules to the skin during the skin therapy ([0141] of Luebcke).
Claim 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Samuel in view of Rogers, Ray and Malak as applied to claim 14 and 29, and further in view of Barthe et al (US20120046547, 2012-02-23), (hereinafter “Barthe”).
Regarding the claim 35, modified combination teach all the claimed limitations except for acoustic impedance matching layer positioned between the flexible ultrasound emitter layer and the surface of the device, wherein the flexible acoustic impedance matching layer is configured to minimize reflections of ultrasound at the skin surface.
However, in the same field of endeavor, Barthe teaches the transducer 280 may also comprise one or more matching and/or backing layers coupled to the piezoelectrically active material [0120]. Transducer 2404 can also comprise one or more matching layers configured along with the transduction element such as coupled to the piezoelectrically active material. Acoustic matching layers and/or damping may be employed as necessary to achieve the desired electroacoustic response [0225] also see [0234] and [0242].
 It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with acoustic matching layer as taught by Barthe because it helps to with the improvement of skin texture and the cosmetic appearance of a region of a subject ([0011] of Barthe).

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERKAN AKAR whose telephone number is (571)270-5338. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERKAN AKAR/           Primary Examiner, Art Unit 3793